Title: Edward Coles to James Madison, 1 August 1831
From: Coles, Edward
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                August 1831.
                            
                        
                        Received of James Madison one hundred and twenty dollars in full of interest on his note up to May 1831. which amount I
                            have entered on the back of the said note—
                        
                        
                            
                                Edward Coles
                            
                        
                    